Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/18/2022 has been entered.
Acknowledgment is made of applicant’s claim for domestic priority of the following application:
Status	US Serial No.	Filling Date	US Patent Issued
CON	16/651668	3/27/2020	11,073,720
Claims 1, 4, 5, 8, 11 and 12 have been amended.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-10, 12-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. CN 105911744 in view of Nakamura et al. US 2018/0357979 and Zheng et al. US 2019/0088188.
Claim 1: Lin et al. disclose a display, comprising; 
(Fig. 4) [page 4] an array substrate 210 (array substrate), 
a color filter substrate 220 (color filter substrate) [page. 5, line 166] including a plurality of display units that are in a one-to-one correspondence with pixels in the display (inherent); and 
(Fig. 4) a liquid crystal layer 230 (liquid crystal display panel) packaged between the array substrate 210 and the color filter substrate 220,
(Fig. 2) wherein at least one corner area 110 (corner region) in the display is shaped as an arc (curved edge), and comprises 
(Fig. 2) a ribbon area 102 (zigzag shaped) distributed along a target boundary line 111 (boundary line) [line 127] that is away from a center of the color filter substrate and that is jagged;
(Figs. 2, 3) the ribbon area 102 (zigzag shaped) comprises two or more transition layers (R/G/B) [line 177], 
Except
each of the two or more transition layers corresponds to a set of display units disposed along the target boundary line, on a side of the center of the color filter substrate, and  from one end of the target boundary line to another end of the target boundary line,
wherein each display unit that is on the side of the center of the color filter substrate and that is not on the ribbon area has a same first light transmittance, and 
each display unit that is on the other side of the center of the color filter substrate and that is not on the ribbon area has a same second light transmittance, 
wherein the set of display units corresponding to each of the two or more transition layers have a same light transmittance
wherein each of the display units in the ribbon area comprises a plurality of color blocks 
a black matrix around the plurality of color blocks,
the set of display units corresponding to each of the two or more transition layers have a same light transmittance that is between the first light transmittance and the second light transmittance; 
However Nakamura et al. teach
(Figs. 4, 5A) each of the two or more transition layers (R/G/B) corresponds to a set of display units (R/G/B) disposed along the target boundary line 13 [0029] on a side of the center of the color filter substrate (display area 11) [0031] from one end (lower end D2) of the target boundary line 13 (boundary line) [0031] to another end (upper end) of the target boundary line 13,
(Figs. 4) wherein each of the display units (R, G, B) in the ribbon area (right side of boundary line 13) [0031] comprises a plurality of color blocks (boundary pixels 1-1, 2-2) [0035]
and Zheng et al. teach
(Fig. 1) a black matrix around the plurality of color blocks (the black matrix in the region Q around the plurality of color blocks DP/CP has luminance of zero) [0027]
 (Fig. 2) each display unit CP (normal pixels) [0029] that is on the side of the center of the color filter substrate (display region with normal pixels CP) and that is not on the ribbon area has a same first light transmittance, and each display unit DP (low-luminance pixels) [0029] that is on the other side of the center of the color filter substrate (adjacent to curving region of the irregular boundary Y) and that is not on the ribbon area (DP/DP/DP) has a same second light transmittance “0” (region of the irregular boundary Y has opaque luminance of almost zero) [0029],
Regarding the limitation “the set of display units corresponding to each of the two or more transition layers have a same light transmittance that is between the first light transmittance and the second light transmittance”: Zheng et al. teach in (Fig. 2) [0029] the set of display units DP (low-luminance pixels) corresponding to each of the two or more transition layers (transition layers DP/DP/DP) have a same light transmittance (low-luminance) that is between the first light transmittance CP (luminance of the low-luminance pixels DP is less than luminance of the normal pixels CP under the same driving voltage) and the second light transmittance (region between the irregular boundary Y and the low-luminance pixel DP, which has opaque luminance of almost zero). In regard to Zheng’s teaching in [0027] the black matrix in the region Q around the plurality of color blocks DP/CP has luminance of zero, the examiner takes Official Notice of the second light transmittance is zero (lowest luminance), as the feature is also well known in the art.
It would have been obvious to one of ordinary skill in the art to modify Lin's invention with Nakamura’s structure in order to provide prevention of light leakage, as taught by Nakamura [0012]; and with Zheng’s structure in order to suppress a serrated display in the irregular display panel, as taught by Zheng [0005].

Claim 12: Lin/Nakamura/Zheng disclose a display of Claim 1
The differences between Claim 12 and 1 are:
A terminal, wherein the terminal comprises: a processor; a display, wherein the display is coupled to the processor, and comprises an array substrate,
a memory coupled to the processor and storing one or more computer programs, which when executed by the processor, cause the terminal to perform operations comprising: displaying at least one corner area in the display,  
However Nakamura et al. teach
(Fig. 1) a terminal, wherein the terminal (tablet terminal) [0027] comprises a processor (a computer, by a central processing unit CPU, a microprocessor, a processor, or the like) [0058], a display 100, wherein the display is coupled to the processor, 
a memory (semiconductor memory) coupled to the processor and storing one or more computer programs (semiconductor memory, a programmable logic circuit, etc. can be used as the storage device) which when executed by the processor, cause the terminal to perform operations comprising (Figs. 2, 4, 5A) displaying at least one corner area is shaped as an arc 13 (boundary line 13 is an arc) in the display (boundary line 13) [0028]
Thus, Lin/Nakamura/Zheng disclose all the claimed features of claim 12.

Claims 2-4, 6-10, 13-15, 17-20: Lin et al. disclose
Claims 2, 13: (Fig. 2) the ribbon area (111) includes a first display unit (102) and a second display unit (adjacent to 102, on the right) that are in a same column or a same row of the K-plurality of display units (102), wherein the second display unit (adjacent to 102, on the right) is farther away from the target boundary line 111 than the first display unit (102), wherein a light transmittance of the first display unit (102) is less than a light transmittance of the second display unit (adjacent to 102, on the right), and wherein the light transmittance of the first display unit (102) is greater than 0.
Claims 3, 14: (Fig. 2) each of the wo or more transition layers (102) has a same thickness. 
Claims 4, 15: (Fig. 2) wherein the light transmittances in the two or more transition layers are distributed in an approximate arithmetic progression by a predetermined value – Note: The limitation “distributed in an arithmetic progression” is sufficiently broad to embrace any ‘arithmetic series’ or ‘arithmetic progression’ such as Lin’s Q transition layers distributed in an ‘arithmetic series’ of Fig. 2. In Fig. 2, in the band-shaped area, the light-transmitting area of the sub-pixel gradually increases in a direction away from the target boundary line.  
 Claims 6, 17: (Fig. 2) the ribbon area (band-shaped region) further comprises a third display unit (inner display units, adjacent to rectangular pixels 101), the third display unit is farther away from the target boundary line (110) than the second display unit, and a light transmittance of the third display unit (inner display units, adjacent to rectangular pixels 101) is greater than the light transmittance of the second display unit (taller display units in the band-shaped region).
Claims 7, 18: (Fig. 2) in the ribbon area, in any two columns of the plurality of display units, a quantity of display units whose light transmittances are any value in (0, 1) in one column is equal or not equal to that in the other column (the number of display elements having an arbitrary value of light transmittance of (0, 1) in any two columns of display elements is equal or different); or in any two rows of the plurality of display units, a quantity of display units whose light transmittances are any value in (0, 1) in one row is equal or not equal to that in the other row (the number of display elements having a light transmittance of any of the values in (0, 1) in any of the two rows of display elements is equal or different).
Claims 8, 19: (Fig. 2) in a light emitting direction of the color filter substrate, a first area ratio of a black matrix to a color block of the plurality of color blocks in the first display unit is larger than a second ratio of a black matrix to a color block of the plurality of color blocks in the second display unit; and wherein the first display unit that has the larger area ratio has a smaller light transmittance (the area ratio of the black matrix 103 to the color block in the first display unit is larger than the area ratio of the black matrix to the color block in the second display unit in the light emitting direction of the color film substrate; the larger the area ratio, the smaller the light transmittance).
Claims 9, 20: (Fig. 4) the black matrix 103 and the color block 221 are disposed at a same layer (the black matrix 103 is disposed in the same layer as the color resist 221).  
Claim 10: (Fig. 3) color blocks 132/132/132 of different colors R/G/B in each display unit 101 have a same area.

Claim 5: Lin et al. disclose 
the gray scale values of the sets of display units at the two or more transition layers (two adjacent transition layers 102, first shorter/second taller units) are distributed in an-the approximate arithmetic progression – Note: (a) Regarding the product-by-process limitation “the gray scale values of the plurality of display units…”: A product-by-process claim is not limited to the manipulations of the recited steps (such as obtaining by gray-scale rendering), only the structure implied by the steps. The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See: MPEP §2113.  See also In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1969); and (b) the limitation “distributed in an arithmetic progression” is sufficiently broad to embrace any ‘arithmetic series’ or ‘arithmetic progression’ such as Lin’s Q transition layers distributed in an ‘arithmetic series’ of Fig. 2. In Fig. 2, in the band-shaped area, the light-transmitting area of the sub-pixel gradually increases in a direction away from the target boundary line.
Nakamura et al. teach 
(Fig. 6) light transmittances of the plurality of display units of the corner area (non-display area) [0043] are in a one-to-one correspondence with gray scale values of the plurality of display units 2 (pixel units) [0028],
And Zheng et al.  teach
(Fig. 5) the gray scale values of the plurality of display units Z1PZ1/Z1PZ2 are obtained by gray-scale rendering on a monochrome rendering diagram that is obtained by monochrome rendering on the target arc Y (irregular arc-shaped boundary); light transmittance = gray scale value / 255 (the display panel changes among 256 luminance levels including a lowest luminance level 0 to a highest luminance level 255, which are also referred to as 256 gray scales) [0045] - (Note: to a person versed in the art, Lin’s Fig. 2 is considered meeting the limitation “gray-scale rendering on a monochrome rendering diagram that is obtained by monochrome rendering on the target arc”).
It would have been obvious to one of ordinary skill in the art to modify Lin's invention with Nakamura’s structure in order to provide improved brightness of the edge of a display area, as taught by Nakamura [Abstract]; and with Zheng’s structure in order to suppress a serrated display in the irregular display panel, as taught by Zheng [0005].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. CN 105911744, Nakamura et al. US 2018/0357979, Zheng et al. US 2019/0088188 as applied to claim 8 above, and further in view of Tang CN 106873224.
Claim 11: Lin et al. disclose as above
Tang teaches 
(Fig. 1) [page 5 - line 180] in the ribbon area (darkened display region 120), both a color block 143/144/145 (R/G/B) and a black matrix 240 in each display unit in each row of the plurality of display units are symmetrically disposed along an x axis (horizontal axis)
(Fig. 5) both a color block 542 (R/G/B) and a black matrix 541 in each display unit in each row of the display units are symmetrically disposed along an x axis (horizontal axis),
It would have been obvious to one of ordinary skill in the art to modify Lin's invention with Tang’s ribbon area structure in order to provide improved visual impression of the edge of a display area, as taught by Tang [Abstract].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871